Exhibit 10.58

Execution Copy

 

 

 

 

 

 

Aqua Pennsylvania, Inc.

 

$25,000,000 First Mortgage Bonds, 3.64% Series due 2035

$15,000,000 First Mortgage Bonds, 4.01% Series due 2040

 

$13,000,000 First Mortgage Bonds, 4.06% Series due 2045

 

$12,000,000 First Mortgage Bonds, 4.11% Series due 2054

_____________

Bond Purchase Agreement

_____________

Dated as of December 29, 2014

 

 

 

 

 

 

 

 

 

 

4157830

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

Section

Heading

Page

Section 1.

Authorization of Bonds

1

Section 2.

 Sale and Purchase of Bonds

2

Section 3.

Closing

2

Section 4.

Conditions to Closing

2

Section 4.1.

Representations and Warranties

2

Section 4.2.

Performance; No Default

2

Section 4.3.

Compliance Certificates

2

Section 4.4.

Opinions of Counsel

3

Section 4.5.

Purchase Permitted by Applicable Law, Etc

3

Section 4.6.

Sale of Bonds

4

Section 4.7.

Payment of Special Counsel Fees

4

Section 4.8.

Private Placement Number

4

Section 4.9.

Changes in Corporate Structure

4

Section 4.10.

Funding Instructions

4

Section 4.11.

Proceedings and Documents

4

Section 4.12.

Execution and Delivery and Filing and Recording of the Supplement

4



-1-

--------------------------------------------------------------------------------

 

 

Section 4.13.

Regulatory Approvals

5

Section 5.

 Representations and Warranties of the Company

5

Section 5.1.

Organization; Power and Authority

5

Section 5.2.

Authorization, Etc

5

Section 5.3.

Disclosure

5

Section 5.4.

Organization and Ownership of Shares of Subsidiaries

6

Section 5.5.

Financial Statements; Material Liabilities

6

Section 5.6.

Compliance with Laws, Other Instruments, Etc

6

Section 5.7.

Governmental Authorizations, Etc

7

Section 5.8.

Litigation; Observance of Statutes and Orders

7

Section 5.9.

Taxes

7

Section 5.10.

Title to Property; Leases

8

Section 5.11.

Licenses, Permits, Etc

8

Section 5.12.

Compliance with ERISA

8

Section 5.13.

Private Offering by the Company

9

Section 5.14.

Use of Proceeds; Margin Regulations

9



-2-

--------------------------------------------------------------------------------

 

 

Section 5.15.

Existing Debt

9

Section 5.16.

Foreign Assets Control Regulations, Etc

10

Section 5.17.

Status under Certain Statutes

10

Section 5.18.

Environmental Matters

11

Section 5.19.

Lien of Indenture

11

Section 5.20.

Filings

11

Section 6.

 Representations of the Purchasers

12

Section 6.1.

Purchase for Investment

12

Section 6.2.

Source of Funds

12

Section 7.

Information as to Company

14

Section 7.1.

Financial and Business Information

14

Section 7.2

Officer’s Certificate

16

Section 7.3.

Visitation

16

Section 8.

Purchase of Bonds

17

Section 9.

Affirmative Covenants

17

Section 9.1.

Compliance with Law

17

Section 9.2.

Insurance

18



-3-

--------------------------------------------------------------------------------

 

 

Section 9.3.

Maintenance of Properties

18

Section 9.4.

Payment of Taxes

18

Section 9.5.

Corporate Existence, Etc

18

Section 9.6.

Books and Records

18

Section 10.

 Negative Covenants

19

Section 10.1.

Transactions with Affiliates

19

Section 10.2.

Merger, Consolidation, Etc

19

Section 10.3.

Line of Business

19

Section 10.4.

Terrorism Sanctions Regulations

19

Section 11.

Payments on Bonds

20

Section 11.1.

Home Office Payment

20

Section 12.

Registration; Exchange; Expenses, Etc

20

Section 12.1.

Registration of Bonds

20

Section 12.2.

Transaction Expenses

20

Section 12.3.

Survival

21

Section 13.

Survival of Representations and Warranties; Entire Agreement

21



-4-

--------------------------------------------------------------------------------

 

 

Section 14.

Amendment and Waiver

21

Section 14.1.

Requirements

21

Section 14.2.

Solicitation of Holders of Bonds

21

Section 14.3.

Binding Effect, Etc

22

Section 14.4.

Bonds Held by Company, Etc

22

Section 15.

Notices

23

Section 16.

Indemnification

23

Section 17.

Reproduction of Documents

23

Section 18.

Confidential Information

24

Section 19.

 Miscellaneous

25

Section 19.1.

Successors and Assigns

25

Section 19.2.

Accounting Terms

25

Section 19.3.

Severability

25

Section 19.4.

Construction, Etc

25

Section 19.5.

Counterparts

26

Section 19.6.

Governing Law

26

Section 19.7.

Jurisdiction and Process; Waiver of Jury Trial

26

Section 19.8.

Payments Due on Non-Business Days

27





-5-

--------------------------------------------------------------------------------

 

 

 







-6-

--------------------------------------------------------------------------------

 

 

Schedule A—Information Relating to Purchasers

Schedule B—Defined Terms

Schedule 5.4—  Subsidiaries of the Company and Ownership of Subsidiary Stock

Schedule 5.5—  Financial Statements

Schedule 5.15(a)—Existing Debt

Schedule 5.15(b)—Debt Instruments

Exhibit A—Form of Forty-ninth Supplemental Indenture

Exhibit 4.4(a) —Form of Opinion of Counsel for the Company

Exhibit 4.4(b) —Form of Opinion of Special Counsel for the Company

Exhibit 4.4 (c)Form of Opinion of Special Counsel for the Purchasers

 

-7-

--------------------------------------------------------------------------------

 

 

Aqua Pennsylvania, Inc.

762 West Lancaster Avenue
Bryn Mawr, Pennsylvania 19010-3489

 

$25,000,000 First Mortgage Bonds, 3.64% Series due 2035
$15,000,000 First Mortgage Bonds, 4.01% Series due 2040

$13,000,000 First Mortgage Bonds, 4.06% Series due 2045

$12,000,000 First Mortgage Bonds, 4.11% Series due 2054

 

December 29, 2014

To Each of The Purchasers Listed in

Schedule A Hereto:

Ladies and Gentlemen:

Aqua Pennsylvania, Inc., a corporation organized under the laws of the
Commonwealth of Pennsylvania (the “Company”), agrees with each of the purchasers
whose names appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:

Section 1.Authorization of Bonds.

The Company will authorize the issue and sale of (i) $25,000,000 First Mortgage
Bonds, 3.64% Series due January 15, 2035 (the “Series A Bonds”),
(ii) $15,000,000 First Mortgage Bonds, 4.01% Series due January 15, 2040 (the
“Series B Bonds”), (iii) $13,000,000 First Mortgage Bonds, 4.06% Series due
January 15, 2040 (the “Series C Bonds”), and (iv) $12,000,000 First Mortgage
Bonds, 4.11% Series due December 29, 2054 (the “Series D Bonds” and together
with the Series A Bonds, the Series B Bonds and the Series C Bonds, the “Bonds”)
and such term includes any such notes issued in substitution therefor).  The
Bonds will be issued under and secured by that certain Indenture of Mortgage
dated as of January 1, 1941, from the Company (as successor by merger to the
Philadelphia Suburban Water Company), as grantor, to The Bank of New York Trust
Company, N.A., as successor trustee (the “Trustee”) (the “Original Indenture”),
as previously amended and supplemented by forty‑eight supplemental indentures
and as further supplemented by the Forty-ninth Supplemental Indenture dated as
of December 1, 2014 (such Forty-ninth Supplemental Indenture being referred to
herein as the “Supplement”) which will be substantially in the form attached
hereto as Exhibit A, with such changes therein, if any, as shall be approved by
the Purchasers and the Company.  The Original Indenture, as supplemented and
amended by the aforementioned forty‑eight supplemental indentures and the
Supplement, and as further supplemented or amended according to its terms, is
hereinafter referred to as the “Indenture”.  Certain capitalized and other terms
used in this Agreement are defined in Schedule B; and references to a “Schedule”
or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.  Terms used herein but not defined herein shall have
the meanings set forth in the Indenture.    





 

--------------------------------------------------------------------------------

 

 

Section 2.  Sale and Purchase of Bonds.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Bonds in the principal amount and in the
series specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof.  The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non‑performance of any obligation
by any other Purchaser hereunder.

Section 3.Closing.

 

The execution and delivery of this Agreement and the sale and purchase of the
Bonds to be purchased by each Purchaser shall occur at the offices of Chapman
and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at 10:00 a.m.,
Chicago time, at a closing (the “Closing”) on December 29, 2014.  At the Closing
the Company will deliver to each Purchaser the Bonds to be purchased by such
Purchaser in the form of one or more Bonds in each series to be purchased by
such Purchaser, as applicable, in such denominations as such Purchaser may
request (with a minimum denomination of $100,000 for each Bond), dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for Account Number: 8559742757, Account
Name: Aqua Pennsylvania, Inc., at PNC Bank, N.A., Philadelphia, Pennsylvania,
ABA Number 031‑000053.  If at the Closing the Company shall fail to tender such
Bonds to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

Section 4.Conditions to Closing.

Each Purchaser’s obligation to execute and deliver this Agreement and to
purchase and pay for the Bonds to be sold to such Purchaser prior to or at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction at the
Closing of the following conditions:

Section 4.1.Representations and Warranties.   The representations and warranties
of the Company in this Agreement shall be correct when made and at the time of
the Closing.

Section 4.2.Performance; No Default.  The Company shall have performed and
complied with all agreements and conditions contained in each Financing
Agreement required to be performed or complied with by the Company prior to or
at the Closing, and after giving effect to the issue and sale of the Bonds (and
the application of the proceeds thereof as contemplated by Section 5.14), no
Default or Event of Default shall have occurred and be continuing. 

Section 4.3.Compliance Certificates.  The Company shall have performed and
complied with all agreements and conditions contained in the Indenture which are
required to be



-2-

--------------------------------------------------------------------------------

 

 

performed or complied with by the Company for the issuance of the Bonds.  In
addition the Company shall have delivered the following certificates:

(a)Officer’s Certificate.  The Company shall have delivered to such Purchaser
(i) an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Section 4 of this Agreement have been fulfilled, and
(ii) copies of all certificates and opinions required to be delivered to the
Trustee under the Indenture in connection with the issuance of the Bonds under
the Indenture, in each case, dated the date of the Closing.

(b)Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of this
Agreement, the Bonds and the Supplement.

(c)Certification of Indenture.  Each Purchaser shall have received a composite
copy of the Indenture (together with all amendments and supplements thereto),
certified by the Company as of the date of the Closing, exclusive of property
exhibits, recording information and the like.

Section 4.4.Opinions of Counsel.  Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Christopher P. Luning, counsel for the Company, covering the matters
set forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Dilworth Paxson, LLP, special counsel to the
Company, covering the matters set forth in Exhibit 4.4(b) and covering such
other matters incident to the transactions contemplated hereby as the Purchaser
or the Purchaser’s counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers), and (c) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(c) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.  The Company hereby directs its counsel to deliver the
opinions required by this Section 4.4 and understands and agrees that each
Purchaser will and hereby is authorized to rely on such opinions.

Section 4.5.Purchase Permitted by Applicable Law, Etc.  On the date of the
Closing such Purchaser’s purchase of Bonds shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date of the
Closing.  If requested by such Purchaser, such Purchaser shall



-3-

--------------------------------------------------------------------------------

 

 

have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

Section 4.6.Sale of Bonds.  Contemporaneously with the Closing, the Company
shall sell to each Purchaser and each Purchaser shall purchase the Bonds to be
purchased by it at the Closing as specified in Schedule A.

Section 4.7.Payment of Special Counsel Fees.  Without limiting the provisions of
Section 12.2, the Company shall have paid on or before the Closing the
reasonable fees, reasonable charges and reasonable disbursements of the
Purchasers’ special counsel referred to in Section 4.4(c) to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the  Closing.

Section 4.8.Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Bonds.

Section 4.9.Changes in Corporate Structure.  The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.

Section 4.10.Funding Instructions.  At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Bonds is to be deposited.

Section 4.11.Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request. 

Section 4.12.Execution and Delivery and Filing and Recording of the Supplement. 
The Supplement shall have been duly executed and delivered by the Company, and
the Company shall have filed, or delivered for recordation, the Supplement in
all locations in Pennsylvania (and financing statements in respect thereof shall
have been filed, if necessary) in such manner and in such places as is required
by law (and no other instruments are required to be filed) to establish,
preserve, perfect and protect the direct security interest and mortgage Lien of
the Trust Estate created by the Indenture on all mortgaged and pledged property
of the Company referred to in the Indenture as subject to the direct mortgage
Lien thereof and the Company shall have delivered satisfactory evidence of such
filings, recording or delivery for recording. 





-4-

--------------------------------------------------------------------------------

 

 

Section 4.13.Regulatory Approvals.  The issue and sale of the Bonds shall have
been duly authorized by an order of the Pennsylvania Public Utility Commission
and such order shall be in full force and effect on the Closing Date and all
appeal periods, if any, applicable to such order shall have expired.  The
Company shall deliver satisfactory evidence that orders have been obtained
approving the issuance of the Bonds from the Pennsylvania Public Utility
Commission or that the Pennsylvania Public Utility Commission shall have waived
jurisdiction thereof and such approval or waiver shall not be contested or
subject to review, or that the Pennsylvania Public Utility Commission does not
have jurisdiction. 

Section 5.  Representations and Warranties of the Company.

The Company represents and warrants to each Purchaser that:

Section 5.1.Organization; Power and Authority.  The Company is a corporation
duly organized, validly existing and subsisting under the laws of the
Commonwealth of Pennsylvania, and is duly qualified as a foreign corporation and
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Bonds and the
Supplement (and had the corporate power and authority to execute and deliver the
Indenture at the time of execution and delivery thereof) and to perform the
provisions of the Financing Agreements. 

Section 5.2.Authorization, Etc.  Each Financing Agreement has been duly
authorized by all necessary corporate action on the part of the Company, and
each Financing Agreement (other than the Supplement and the Bonds) constitutes,
and when the Supplement is executed and delivered by the Company and the Trustee
and when the Bonds are executed, issued and delivered by the Company,
authenticated by the Trustee and paid for by the Purchasers, the Supplement and
each Bond will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3.Disclosure.  This Agreement and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby, including the Private
Placement Memorandum (including the documents incorporated therein by reference)
dated November 2014, and the financial statements listed in Schedule 5.5
(collectively, the “Disclosure Documents”), taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading in light of the circumstances
under which they were made.  Since December 31, 2013,  there has been no change
in the financial condition, operations, business or properties of the Company or
any of its Subsidiaries except changes that



-5-

--------------------------------------------------------------------------------

 

 

individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.  There is no fact known to management of the Company
that, in the reasonable judgment of management of the Company, could be expected
to have a Material Adverse Effect that has not been set forth herein or in the
other documents, certificates and other writings delivered to the Purchaser by
the Company specifically for use in connection with the transactions
contemplated hereby.

Section 5.4.Organization and Ownership of Shares of Subsidiaries.  
 (a) Schedule 5.4 contains a complete and correct list of the Company’s
Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Company
and each other Subsidiary.

(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien.

(c)Each Subsidiary identified in Schedule 5.4 is duly incorporated and is
validly subsisting as a corporation under the laws of the Commonwealth of
Pennsylvania, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

Section 5.5.Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5.  All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year‑end adjustments).  The Company does not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

Section 5.6.Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of each Financing Agreement (including
the prior execution and delivery of the Indenture), will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien, other than the Lien created under the Indenture, in
respect of any property of the Company or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, or any other Material agreement or instrument to which the
Company or any Subsidiary is bound or by which



-6-

--------------------------------------------------------------------------------

 

 

the Company or any Subsidiary or any of their respective properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, except for
any such default, breach, contravention or violation which would not reasonably
be expected to have a Material Adverse Effect. 

Section 5.7.Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement, the Bonds and the Supplement, other than
approval of the Pennsylvania Public Utility Commission, which has been obtained
and is in full force and effect and final and is non-appealable. 

Section 5.8.Litigation; Observance of Statutes and Orders.  (a) There are no
actions, suits, investigations or proceedings pending or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary or
any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(b)Neither the Company nor any Subsidiary is (i) in default under any term of
any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority naming or referring to the Company or any
Subsidiary or (iii) in violation of any applicable law, or, to the knowledge of
the Company, any ordinance, rule or regulation of any Governmental Authority
(including, without limitation, Environmental Laws the USA Patriot Act or any of
the other laws and regulations that are referred to in Section 5.16), which
default or violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. 

Section 5.9.Taxes.  The Company and its Subsidiaries have filed all income tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The charges, accruals,
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate.  The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2011 and all amount owing is respect of such audit have been paid. 





-7-

--------------------------------------------------------------------------------

 

 

Section 5.10.Title to Property; Leases.  The Company and its Subsidiaries have
good and sufficient title to their respective Material properties, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Company or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement or the Indenture, except for those defects in title and Liens
that, individually or in the aggregate, would not have a Material Adverse
Effect.  All Material leases are valid and subsisting and are in full force and
effect in all material respects.

Section 5.11.Licenses, Permits, Etc.  The Company and its Subsidiaries own or
possess all licenses, permits, franchises, certificates of conveyance and
necessity, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are Material, without
known conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect. 

Section 5.12.Compliance with ERISA.  (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

(b)The present value of the aggregate benefit liabilities under each of the
Plans subject to section 412 of the Code (other than Multiemployer Plans),
determined as of January 1, 2014 based on such Plan’s actuarial assumptions as
of that date for funding purposes as documented in such Plan’s actuarial
valuation reports dated September 2014 did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities by more
than $5,000,000 in the case of any single Plan and by more than $5,000,000 in
the aggregate for all Plans.  The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.

(d)The expected postretirement benefit obligation (determined as of the last day
of the Company’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715‑60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.





-8-

--------------------------------------------------------------------------------

 

 

(e)The execution and delivery of this Agreement and the issuance and sale of the
Bonds hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Bonds to be purchased by such Purchaser.

Section 5.13.Private Offering by the Company.    Neither the Company nor anyone
acting on the Company’s behalf has offered the Bonds or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than thirty (30) other Institutional Investors, each of
which has been offered the Bonds in connection with a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Bonds to
the registration requirements of Section 5 of the Securities Act.

Section 5.14.Use of Proceeds; Margin Regulations.  The Company will apply the
proceeds of the sale of the Bonds to repay existing indebtedness and for general
corporate purposes and in compliance with all laws referenced in Section 5.16.
 No part of the proceeds from the sale of the Bonds hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin stock
does not constitute more than 2% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 2% of the value of such assets.  As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15.Existing Debt.  Except as described therein, Schedule 5.15(a) sets
forth a complete and correct list of all outstanding Debt of the Company and its
Subsidiaries as of September 30, 2014, since which date except as described
therein there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Debt of the Company or
its Subsidiaries.  Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Debt of the Company or any Subsidiary and no event or condition
exists with respect to any Debt of the Company or any Subsidiary, the
outstanding principal amount of which exceeds $5,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment. 

(b)Without limiting the representation in Section 5.6, the Company is not a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Debt of the Company or any Subsidiary, any agreement relating thereto
or any other agreement (including, but not



-9-

--------------------------------------------------------------------------------

 

 

limited to, its charter or other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Debt evidenced
by the Bonds, except as specifically indicated in Schedule 5.15(b).

Section 5.16.Foreign Assets Control Regulations, Etc.  (a)  Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) or a Person that is
otherwise subject to an OFAC Sanctions Program (an “OFAC Listed Person”) or (ii)
a department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (ii), a
“Blocked Person”).

(b)No part of the proceeds from the sale of the Bonds hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Controlled Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person or for investment in the Iranian energy sector (as defined in
Section 201 (1) of CISADA).

(c)To the Company’s knowledge after making due inquiry, neither the Company nor
any Controlled Entity (i) is under investigation by any Governmental Authority
for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.

(d)No part of the proceeds from the sale of the Bonds hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage.  The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.

Section 5.17.Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or subject to rate regulation under the
Federal Power Act, as amended. 





-10-

--------------------------------------------------------------------------------

 

 

Section 5.18.Environmental Matters.  Neither the Company nor any Subsidiary has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted of which it has received notice, raising any
claim against the Company or any of its Subsidiaries or any of their respective
real properties now or formerly owned, leased or operated by any of them, or
other assets, alleging damage to the environment or any violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.  Except as otherwise disclosed
to the Purchaser in writing:

(a)neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, for violation of Environmental Laws
or damage to the environment emanating from, occurring on or in any way related
to real properties or to other assets now or formerly owned, leased or operated
by any of them or their use, except, in each case, such as could not reasonably
be expected to result in a Material Adverse Effect;

(b)neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in each case in a manner
contrary to any Environmental Laws and in any manner that could reasonably be
expected to result in a Material Adverse Effect; and

(c)all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.19.Lien of Indenture.  The Indenture (and for avoidance of doubt
including the Supplement) constitutes a direct and valid Lien upon the Trust
Estate, subject only to the exceptions referred to in the Indenture and
Permitted Liens, and will create a similar Lien upon all properties and assets
acquired by the Company after the date hereof which are required to be subjected
to the Lien of the Indenture, when acquired by the Company, subject only to the
exceptions referred to in the Indenture and Permitted Liens, and subject,
further, as to real property interests, to the recordation of a supplement to
the Indenture describing such after-acquired property; the descriptions of all
such properties and assets contained in the granting clauses of the Indenture
are correct and adequate for the purposes of the Indenture; the Indenture has
been duly recorded as a mortgage and deed of trust of real estate, and any
required filings with respect to personal property and fixtures subject to the
Lien of the Indenture have been duly made in each place in which such recording
or filing is required to protect, preserve and perfect the Lien of the
Indenture; and all taxes and recording and filing fees required to be paid with
respect to the execution, recording or filing of the Indenture, the filing of
financing statements related thereto and similar documents and the issuance of
the Bonds have been paid.

Section 5.20.Filings.  No action, including any filings, registration or notice,
is necessary or advisable in Pennsylvania or any other jurisdictions to ensure
the legality, validity and enforceability of the Financing Agreements, except
such action as has been previously taken, which action remains in full force and
effect.  No action, including any filing, registration or



-11-

--------------------------------------------------------------------------------

 

 

notice, is necessary or advisable in Pennsylvania or any other jurisdiction to
establish or protect for the benefit of the Trustee and the holders of Bonds,
the security interest and Liens purported to be created under the Indenture and
the priority and perfection therof and the other Financing Agreements, except
such action as has been previously taken, which action remains in full force and
effect. 

Section 6.  Representations of the Purchasers.

Section 6.1.Purchase for Investment.  Each Purchaser severally represents that
it is purchasing the Bonds for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Bonds have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Bonds.

Section 6.2.Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Bonds to be purchased by such Purchaser hereunder:

(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95‑60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95‑60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained



-12-

--------------------------------------------------------------------------------

 

 

by the same employer or employee organization beneficially owns more than 10% of
all assets allocated to such pooled separate account or collective investment
fund; or

(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or

(e)the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)the Source is a governmental plan; or

(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.





-13-

--------------------------------------------------------------------------------

 

 

Section 7. Information as to Company.

Section 7.1.Financial and Business Information.  The Company shall deliver to
each holder of Bonds that is an Institutional Investor:

(a)Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of:

(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments, provided that the delivery within the time period specified above
of the Company’s said financial statements, prepared in accordance with the
requirements therefor and filed with the Municipal Securities Rulemaking Board
on the Electronic Municipal Market Access (“EMMA”) database shall be deemed to
satisfy the requirements of this Section 7.1(a);

(b)Annual Statements — within 120 days after the end of each fiscal year of the
Company, duplicate copies of:

(i)a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in



-14-

--------------------------------------------------------------------------------

 

 

accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances,  provided
that the delivery within the time period specified above of the Company’s said
financial statements, prepared in accordance with the requirements therefor and
filed with the Municipal Securities Rulemaking Board on the EMMA database shall
be deemed to satisfy the requirements of this Section 7.1(b);

(c)SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by the
Company or any Subsidiary with the SEC, provided that the delivery within the
time period specified above of the Company’s said financial statements, prepared
in accordance with the requirements therefor and filed with the Municipal
Securities Rulemaking Board on the EMMA database shall be deemed to satisfy the
requirements of this Section 7.1(c);

(d)Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becomes aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e)ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)with respect to any Plan (other than any Multiemployer Plan) that is subject
to Title IV of ERISA, any reportable event, as defined in section 4043(c) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof and on the
date of the Closing; or

(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any such Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or



-15-

--------------------------------------------------------------------------------

 

 

IV of ERISA or such penalty or excise tax provisions, if such liability or Lien,
taken together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;

(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(g)Requested Information — with reasonable promptness, following the receipt by
the Company of a written request by such holder of Bonds, the names and contact
information of holders of the outstanding bonds issued under the Indenture (i.e.
the bonds in which the Company or a trustee is required to keep in a register
and that are not publicly traded) of which the Company has knowledge and the
principal amount of the outstanding bonds issued under the Indenture owed to
each holder (unless disclosure of such names, contact information or holdings is
prohibited by law), and such data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company or
any of its Subsidiaries or relating to the ability of the Company to perform its
obligations under any Financing Agreement as from time to time may be reasonably
requested by such holder of Bonds; and

(h)Deliveries to Trustee — promptly, and in any event within five days after
delivery to the Trustee, a copy of any deliveries made by the Company to the
Trustee, including without limitation the annual report delivered to the Trustee
pursuant to Article VIII, Section 12 of the Indenture.

Section 7.2Officer’s Certificate.  Each set of financial statements delivered to
a holder of Bonds pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer (which, in the case
of financial statements filed with the Municipal Securities Rulemaking Board on
the EMMA database, shall be by separate concurrent delivery of such certificate
to each holder of Bonds) setting forth a statement that such Senior Financial
Officer has reviewed the relevant terms hereof and of the Indenture and has
made, or caused to be made, under his or her supervision, a review of the
transactions and conditions of the Company and its Subsidiaries from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

Section 7.3.Visitation.  The Company shall permit the representatives of each
holder of Bonds that is an Institutional Investor:





-16-

--------------------------------------------------------------------------------

 

 

(a)No Default — if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and,
with the consent of the Company (which consent will not be unreasonably
withheld), to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times during normal business hours and as
often as may be reasonably requested in writing; and

(b)Default — if a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such reasonable times and as often as may be
requested.

Section 8.Purchase of Bonds

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Bonds except (a) upon the payment or prepayment of the Bonds in accordance with
the terms of this Agreement and the Bonds or (b) pursuant to a written offer to
purchase any outstanding Bonds made by the Company or an Affiliate pro rata to
the holders of the Bonds upon the same terms and conditions.  Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
15 Business Days.  If the holders of more than 10% of the principal amount of
the Bonds then outstanding accept such offer, the Company shall promptly notify
the remaining holders of such fact and the expiration date for the acceptance by
holders of Bonds of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer.  The Company will promptly cancel all Bonds
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Bonds pursuant to any provision of this Agreement and no Bonds may be issued
in substitution or exchange for any such Bonds.

Section 9.Affirmative Covenants.

The Company covenants that so long as any of the Bonds are outstanding:

Section 9.1.Compliance with Law.  Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
Patriot Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to



-17-

--------------------------------------------------------------------------------

 

 

ensure that non‑compliance with such laws, ordinances or governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2.Insurance.  The Company will cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

Section 9.3.Maintenance of Properties.  The Company will cause each of its
Subsidiaries to maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent any Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Company and such Subsidiary has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4.Payment of Taxes.  The Company will cause each of its Subsidiaries
to file all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent the same have become due and payable and
before they have become delinquent, provided that any Subsidiary does not need
to pay any such tax, assessment, charge or levy if (a) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
such Subsidiary or (b) the nonpayment of all such taxes, assessments, charges
and levies in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

Section 9.5.Corporate Existence, Etc.  The Company will at all times preserve
and keep in full force and effect the corporate existence of each of its
Subsidiaries (unless merged into the Company or a wholly‑owned Subsidiary) and
all rights and franchises of its Subsidiaries unless, in the good faith judgment
of the Company or such Subsidiary, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, have a Material Adverse Effect.

Section 9.6.Books and Records.  The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary. 





-18-

--------------------------------------------------------------------------------

 

 

Section 10.  Negative Covenants.

The Company covenants that so long as any of the Bonds are outstanding:

Section 10.1.Transactions with Affiliates.  The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business.

Section 10.2.Merger, Consolidation, Etc.  The Company will not consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:

(a)the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any State thereof (including the District of
Columbia), and, if the Company is not such corporation or limited liability
company, such corporation or limited liability company shall have executed and
delivered to each holder of any Bonds its assumption of the due and punctual
performance and observance of each covenant and condition of the Financing
Agreements (pursuant to such agreements and instruments as shall be reasonably
satisfactory to the Required Holders), and the Company shall have caused to be
delivered to each holder of Bonds an opinion of nationally recognized
independent counsel, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof; and

(b)immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under the
Financing Agreements.

Section 10.3.Line of Business.  The Company will not engage in any business if,
as a result, the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Subsidiaries, taken as whole, is engaged on the date of this Agreement.

Section 10.4.Terrorism Sanctions Regulations.  The Company will not and will not
permit any Controlled Entity to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
except in accordance with



-19-

--------------------------------------------------------------------------------

 

 

applicable law and in a manner where such investments, transactions or dealings
would not cause the purchase, holding or receipt of any payment or exercise of
any rights in respect of any Bond by the holder thereof to be in violation of
any laws or regulations administered by OFAC.

Section 11.Payments on Bonds.

Section 11.1.Home Office Payment.  So long as any Purchaser or its nominee shall
be the holder of any Bond, and notwithstanding anything contained in the
Indenture or in such Bond to the contrary, the Company will pay, or cause to be
paid by a paying agent, a trustee or other similar party, all sums becoming due
on such Bond for principal, Make‑Whole Amount or premium, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Bond or
the making of any notation thereon, except that upon written request of the
Company or any paying agent made concurrently with or reasonably promptly after
payment or prepayment in full of any Bond, such Purchaser shall surrender such
Bond for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Article II of the
Indenture.  Prior to any sale or other disposition of any Bond held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Bond to the Company in exchange for a
new Bond or Bonds pursuant to Article II of the Indenture.  The Company will
afford the benefits of this Section 11.1 to any Institutional Investor that is
the direct or indirect transferee of any Bond purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Bond as the
Purchasers have made in this Section 11.1.

Section 12. Registration; Exchange; Expenses, Etc.

Section 12.1.Registration of Bonds.  The Company shall cause the Trustee to keep
a register for the registration and registration of transfers of Bonds in
accordance with Article XIII, Section 9 of the Indenture. 

Section  12.2.Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Bond in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of any Financing Agreement (whether or not such amendment, waiver or
consent becomes effective), including, without limitation:  (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under any Financing Agreement or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with any Financing Agreement, or by reason of being a holder of any
Bond, (b) the costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of the Company or any Subsidiary
or in connection with any work‑out or restructuring of the transactions
contemplated  by any



-20-

--------------------------------------------------------------------------------

 

 

Financing Agreement and (c) the costs and expenses incurred in connection with
the initial filing of any Financing Agreement and all related documents and
financial information with the SVO, provided that such costs and expenses under
this clause (c) shall not exceed $5,000 for the Bonds.  The Company will pay,
and will save each Purchaser and each other holder of a Bond harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Bonds).

Section 12.3.Survival.  The obligations of the Company under this Section 12
will survive the payment or transfer of any Bond, the enforcement, amendment or
waiver of any provision of any Financing Agreement, and the termination of any
Financing Agreement.

Section 13.Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the purchase or transfer by any Purchaser of any
Bond or portion thereof or interest therein and the payment of any Bond, and may
be relied upon by any subsequent holder of a Bond, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Bond.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, the Financing Agreements embody
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.

Section 14.Amendment and Waiver.

Section 14.1.Requirements.  This Agreement and the Bonds may be amended, and the
observance of any term hereof or of the Bonds may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (i) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 19 hereof, or any defined term,
will be effective as to any holder of Bonds unless consented to by such holder
of Bonds in writing, and (ii) no such amendment or waiver may, without the
written consent of all of the holders of Bonds at the time outstanding affected
thereby, (A) subject to the provisions of the Indenture relating to
acceleration, change the amount or time of any prepayment or payment of
principal of, or reduce the rate or change the time of payment or method of
computation of interest (if such change results in a decrease in the interest
rate) or of the Make-Whole Amount on, the Bonds, (B) change the percentage of
the principal amount of the Bonds the holders of which are required to consent
to any such amendment or waiver, or (C) amend any of Sections 8, 14 or 18. 

Section 14.2.Solicitation of Holders of Bonds.

(a)Solicitation.  The Company will provide each holder of the Bonds
(irrespective of the amount of Bonds then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered



-21-

--------------------------------------------------------------------------------

 

 

decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Bonds.  The Company will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 14 to each holder of outstanding
Bonds promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Bonds.

(b)Payment.  The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise (other than legal fees or other related expenses), or grant any
security or provide other credit support, to any holder of Bonds as
consideration for or as an inducement to the entering into by any holder of
Bonds or any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of Bonds then outstanding even if such holder did not
consent to such waiver or amendment.

(c)Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 14 by the holder of any Bond that has transferred or has agreed to
transfer such Bond to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Bonds
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

Section 14.3.Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 14 applies equally to all holders of Bonds and is
binding upon them and upon each future holder of any Bond and upon the Company
without regard to whether such Bond has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and the holder of any Bond nor any delay in exercising any rights
hereunder or under any Bond shall operate as a waiver of any rights of any
holder of such Bond.  As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

Section 14.4.Bonds Held by Company, Etc.  Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Bonds then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Bonds, or have directed the
taking of any action provided herein or in the Bonds to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Bonds then outstanding, Bonds directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.





-22-

--------------------------------------------------------------------------------

 

 

Section 15.Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:

(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii)if to any other holder of any Bond, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of 762 West Lancaster Avenue, Bryn Mawr, Pennsylvania
19010-3489, or at such other address as the Company shall have specified to the
holder of each Bond in writing, or

(iv)if to the Trustee, to The Bank of New York Mellon Trust Company, N.A., as
Trustee, 1735 Market Street, 6th Floor, AIM No.: 193-0650, Philadelphia, PA
19103, or at such other address as the Trustee shall have specified to the
Company and each other party hereto in writing.

Notices under this Section 15 will be deemed given only when actually received.

Section 16.Indemnification.

The Company hereby agrees to indemnify and hold the Purchasers harmless from,
against and in respect of any and all loss, liability and expense (including
reasonable attorneys’ fees) arising from any misrepresentation or nonfulfillment
of any undertaking on the part of the Company under this Agreement.  The
indemnification obligations of the Company under this Section 16 shall survive
the execution and delivery of this Agreement, the delivery of the Bonds to the
Purchasers and the consummation of the transactions contemplated herein.

Section 17.Reproduction of Documents.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Bonds themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative



-23-

--------------------------------------------------------------------------------

 

 

proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 17 shall not prohibit the
Company or any other holder of Bonds from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

Section 18.Confidential Information.

For the purposes of this Section 18, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 of this Agreement or under the Indenture that are otherwise
publicly available.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by Bonds), (ii) its
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 18, (iii) any other holder of any Bond, (iv) any
Institutional Investor to which it sells or offers to sell such Bond or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 18), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 18),
(vi) any federal or state or provincial regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under any Financing Agreement.  Each holder of a Bond, by its acceptance of a
Bond, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 18 as though it were a party to this Agreement.  On
reasonable request by the Company in connection with the delivery to any holder
of a Bond of information required to be delivered to such holder under this



-24-

--------------------------------------------------------------------------------

 

 

Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 18.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Bond
is required to agree to a confidentiality undertaking (whether through
EMMA, another secure website, a secure virtual workspace or otherwise) which
is different from this Section 18, this Section 18 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section
18 shall supersede any such other confidentiality undertaking.

Section 19.  Miscellaneous.

Section 19.1.Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Bond) whether so expressed or
not.

Section 19.2.Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP.  For purposes of determining compliance with the financial covenants
contained in the Financing Agreements, if any, any election by the Company to
measure Debt using fair value (as permitted by Financial Accounting Standards
Board Accounting Standards Codification Topic No. 825‑10‑25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made and such Debt
shall be valued at not less than 100% of the principal amount thereof.

Section 19.3.Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 19.4.Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.





-25-

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 19.5.Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 19.6.Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the Commonwealth of Pennsylvania excluding choice‑of‑law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

Section 19.7.Jurisdiction and Process; Waiver of Jury Trial.  (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any Pennsylvania State
or federal court sitting in Philadelphia, Pennsylvania, over any suit, action or
proceeding arising out of or relating to this Agreement or the Bonds.  To the
fullest extent permitted by applicable law, the Company irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(b)The Company consents to process being served by or on behalf of any holder of
Bonds in any suit, action or proceeding of the nature referred to in Section
19.7(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 15 or at such other address of which
such holder shall then have been notified pursuant to said Section.  The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it.  Notices
hereunder shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c)Nothing in this Section 19.7 shall affect the right of any holder of a Bond
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Bonds may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Bonds or any other document executed in
connection herewith or therewith.





-26-

--------------------------------------------------------------------------------

 

 

Section 19.8.Payments Due on Non-Business Days.  Anything in this Agreement or
the Bonds to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Bond that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Bond is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

*   *   *   *   *

 

-27-

--------------------------------------------------------------------------------

 

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Bond Purchase Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.

 

Very truly yours,

 

Aqua Pennsylvania, Inc.

 

 

 

By:

/s/ David P. Smeltzer

Name:

David P. Smeltzer

Title:

Executive Vice President, Chief Financial Officer

 

 





 

--------------------------------------------------------------------------------

 

 

AQUA PENNSYLVANIA, INC.Bond Purchase Agreement

 

Accepted as of the date first written above.

 

THRIVENT FINANCIAL FOR LUTHERANS

 

 

 

By:

/s/ William J. Hochmuth

Name:

William J. Hochmuth

Title:

Director





 

--------------------------------------------------------------------------------

 

 

AQUA PENNSYLVANIA, INC.Bond Purchase Agreement

 

Accepted as of the date first written above.

 

STATE FARM LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Julie Hoyer

Name:

Julie Hoyer

Title:

Senior Investment Officer – Fixed Income

 

By:

/s/ Jeffrey Attwood

Name:

Jeffrey Attwood

Title:

Investment Officer





 

--------------------------------------------------------------------------------

 

 

AQUA PENNSYLVANIA, INC.Bond Purchase Agreement

 

Accepted as of the date first written above.

 

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A)

 

 

 

By:

/s/ Pradeep Killamsetty

Name:

Pradeep Killamsetty

Title:

Managing Director





 

--------------------------------------------------------------------------------

 

 

AQUA PENNSYLVANIA, INC.Bond Purchase Agreement

 

Accepted as of the date first written above.

 

PHOENIX LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Nelson Correa

Name:

Nelson Correa

Title:

Senior Managing Director, Private Placements

 

PHL VARIABLE INSURANCE COMPANY

 

By:

/s/ Nelson Correa

Name:

Nelson Correa

Title:

It Duly Authorized Officer





 

--------------------------------------------------------------------------------

 

 

AQUA PENNSYLVANIA, INC.Bond Purchase Agreement

 

Accepted as of the date first written above.

 

MUTUAL OF OMAHA INSURANCE COMPANY

 

 

 

By:

/s/ Curtis R. Caldwell

Name:

Curtis R. Caldwell

Title:

Senior Vice President

COMANION LIFE INSURANCE COMPANY

 

By:

/s/ Curtis R. Caldwell

Name:

Curtis R. Caldwell

Title:

An Authorized Signer

 

 

 

 

--------------------------------------------------------------------------------

 

 

Information Relating to Purchasers

 

 

 

 

 

Name and Address of Purchaser

Principal Amount of
Bonds to be Purchased

 

[Name of Purchaser]

$

(1)

All payments by wire transfer of immediately available funds to:


with sufficient information to identify the source and application of such
funds.

 

(2)

All notices of payments and written confirmations of such wire transfers:

 

(3)

All other communications:

 

 

 

 

SCHEDULE A

(to Bond Purchase Agreement)

 

--------------------------------------------------------------------------------

 

 

Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Blocked Person” is defined in Section 5.16(a).

“Bonds” is defined in Section 1.

“Business Day” means for the purposes of any provision of this Agreement, any
day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York or Philadelphia, Pennsylvania are required or authorized to
be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.

“Closing” is defined in Section 3.

“Closing Date” is the date of the Closing. 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Aqua Pennsylvania, Inc., a corporation existing under the laws
of the Commonwealth of Pennsylvania.





Schedule B
(to Bond Purchase Agreement)

--------------------------------------------------------------------------------

 

 

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Debt” means, with respect to any Person, without duplication,

(a)its liabilities for borrowed money;

(b)its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property);

(c)its Capital Lease Obligations;

(d)all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e)all non-contingent liabilities in respect of reimbursement agreements or
similar agreements in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions;

(f)Swaps of such Person; and

(g)Guaranties of such Person with respect to liabilities of a type described in
any of clauses (a) through (f) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (g) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP. 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Disclosure Documents” is defined in Section 5.3.

“EMMA” is defined in Section 7.1(a).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.





B-2

--------------------------------------------------------------------------------

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in the Indenture.

“Financing Agreements” means this Agreement, the Indenture (including without
limitation the Supplement), and the Bonds.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means:

(a)the government of

(i)the United States of America or any State or other political subdivision
thereof, or

(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a)to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation;

(b)to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;





B-3

--------------------------------------------------------------------------------

 

 

(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d)otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement shall not exceed
the maximum amount of Debt that is the subject of such Guaranty. 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” is defined in the Indenture.

“Indenture” is defined in Section 1.

“Institutional Investor” means (a) any Purchaser of a Bond, (b) any holder of a
Bond holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Bonds then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Bond.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in the Supplement.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries



B-4

--------------------------------------------------------------------------------

 

 

taken as a whole, (b) the ability of the Company to perform its obligations
under this Agreement, the Bonds or the Indenture or (c) the validity or
enforceability of any Financing Agreement.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

‘OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means all laws, regulations, Executive Orders and
any economic or trade sanction that OFAC is responsible for administering and
enforcing, including, without limitation 31 CFR Subtitle B, Chapter V, as
amended, along with any enabling legislation; the Bank Secrecy Act; Trading with
the Enemy Act; and any similar laws, regulations or orders adopted by any State
within the United States.  A list of economic and trade sanctions administered
by OFAC may be found at
http://www.ustreas.gov/offices/enforcement/ofac/programs/.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Original Indenture” is defined in Section 1.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Liens” shall have the meaning assigned to such term in the Indenture.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(2) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.





B-5

--------------------------------------------------------------------------------

 

 

“Related Fund” means, with respect to any holder of any Bond, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Source” is defined in Section 6.2.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries.  Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Supplement” is defined in Section 1.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.  For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based



B-6

--------------------------------------------------------------------------------

 

 

on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

“Trust Estate” is defined in Section 1.

“Trustee” is defined in the Indenture. 

“UCC” means, the Uniform Commercial Code as enacted and in effect from time to
time in the state whose laws are treated as applying to the Trust Estate.

“USA Patriot Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

 

B-7

--------------------------------------------------------------------------------

 

 

Aqua Pennsylvania, Inc.
Subsidiaries of the Company,
Ownership of Subsidiary Stock

 

 

Company Name

State of Incorporation

% of Ownership (Direct & Indirect)

        

Aqua Pennsylvania, Inc.

 

Pennsylvania

 

100%

         1. Little Washington Wastewater Company

Pennsylvania

100%

        2. The Hawley Water Company

Pennsylvania

100%

         3. Honesdale Consolidated Water Company

Pennsylvania

100%

     

 

 

 

 

 

 

 

Schedule 5.4
(to Bond Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Financial Statements

 

1.



Aqua Pennsylvania, Inc. Consolidated Financial Statements as of and for the
years ended December 31, 2013 and 2012 (audited)

2.



Aqua Pennsylvania, Inc. Report for Quarter Ended September 30, 2014

 

 

 

 

Schedule 5.5
(to Bond Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Schedule 5.15(a)

Existing Debt

 

 

Attached.

 

 

 

 

 

 

Schedule 5.15(a)
(to Bond Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Schedule 5.15(b)

 

Aqua Pennsylvania, Inc. and Subsidiaries

Debt Issuance Limitations

 

 

Indenture of Mortgage dated as of January 1, 1941 of Aqua Pennsylvania, Inc., as
supplemented and amended

 

$100 million Revolving Credit Agreement among Aqua Pennsylvania, Inc. and PNC
Bank, National Association, as Agent, date as of November 30, 2010, as amended

 

Aqua Pennsylvania, Inc. $40,000,000 5.95% Senior Notes dated March 31, 2006

 

Aqua Pennsylvania, Inc. $20,000,000 5.64% Senior Notes dated September 29, 2006

 

Aqua Pennsylvania, Inc. $2,132,180 5.50% Senior Notes dated May 15, 2007

 

*Aqua Pennsylvania, Inc. $40,000,000 5.66% Senior Notes dated December 28, 2007

 

$50 million Term Loan Agreement among Aqua Pennsylvania, Inc. and PNC Bank,
National Association, as Agent, dated as of September 29, 2014

 

 

 

 

 

 

 

 

Schedule 5.15(b)
(to Bond Purchase Agreement)

--------------------------------------------------------------------------------

 

 

[Form of Supplement]

[See Attached]

 

 

 

 

 

 

 

 



 

 

Exhibit A

(to Bond Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Form of Opinion of General Counsel
to the Company

[See attached]

 

 

Exhibit 4.4(a)
(to Bond Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Form of Opinion of Special Counsel
to the Company

[See attached]

 

 

Exhibit 4.4(b)
(to Bond Purchase Agreement)

--------------------------------------------------------------------------------

 

 

Form of Opinion of Special Counsel
to the Purchasers

[Delivered to Purchasers only]

 

 

 





--------------------------------------------------------------------------------